DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “process gas” in claim 1 is being interpreted as defined by applicant on page 5, first paragraph of applicant’s remarks of 3/24/2021. Namely, it is interpreted to mean, “a gas stream which is subsequently reformed or otherwise partially oxidized to give the (raw) product gas.”
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Drnevich et al., US 2009/0246118.
	Regarding claim 1, Drnevich a hydrogen-containing synthesis-gas production plant containing a gasification system. The gasification system converts a carbonaceous feedstock into fuel for use in a firing device providing heat for the conversion section (steam methane reformer) of a hydrogen production plant, replacing at least a part of the natural gas fuel of the burners in the radiant section of the reformer. The product of the reformer is further purified in a purification section. See [0015], [0057]-[0058], and elements 172, 108, 133, 184, 186, 188, and 180 in Figure 3.The plant comprises a feed of a natural gas feedstock used as both fuel for the reformer and process gas. 
	It is noted that the effluent of the gasifier is not used solely as fuel in Drnevich, but the claims are drawn to a plant and not to a method of operating the plant.  MPEP 2114 II. states, “The manner of operating a device does not differentiate apparatus claims from the prior art.” Drnevich teaches the proper structural components that would allow the plant thereof to use effluent from the gasifier solely as fuel gas and thus there is no patentable difference between the plant disclosed in Drnevich and that claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al., US 2009/0246118, in view of Weldon et al., Prepr. Pap., Am. Chem. Soc., Div. Fuel Chem.; (United States).
	Regarding claims 3-4, Drnevich does not teach an agglomerating gasifier providing a flow of ash and unconverted carbon and using a sulfur sorbent. However, Drnevich teaches that fluidized bed gasifiers can be used. See [0027]. Following this suggestion, it would have been obvious to one of ordinary skill in the art to use a fluidized bed gasifier as disclosed in Weldon which teaches an ash-agglomerating gasifier which uses a sorbent fed to the gasifier which reduces the sulfur content. See Sections 1.0-3.0. One of ordinary skill in the art would have been motivated to use the gasifier of Weldon in order to reduce costs, provide the needed synthesis gas, and remediate the environmental contaminant sulfur.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
	Applicant argues that Drnevich does not teach the proper structural components that would allow the plant to use the effluent from the gasifier solely as fuel because the plant in Drnevich comprises structural components that are designed for using at least a part of the gasifier effluent as process gas. This was found to be unpersuasive because Drnevich shows in Figure 2, element 108, which feeds gasifier effluent to the fuel burners in the reformer (SMR).This is also evident in Figure 3, element 108. Drnevich discusses that the amount of gasifier effluent directed to the burners can be adjusted ([0039]). Thus, there is physical infrastructure in place that connects the gasifier effluent to the burner which could hypothetically carry all of the effluent of the gasifier. Drnevich also discloses that natural gas is used as a process gas would could take the place of the gasifier effluent fraction of the process gas. Again, the manner of operating the device does not limit the apparatus claimed. The apparatus of the prior art only needs to be capable to be used as claimed and there is nothing in Drnevich that shows otherwise. Also, it should be noted that the claims use “comprising” language and thus do not exclude any additional components disclosed by Drnevich. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736